Case: 14-60553      Document: 00513036871         Page: 1    Date Filed: 05/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60553
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             May 8, 2015
VICTOR ROMEO OSORIO-HERNANDEZ,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner,

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 960 132


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Victor Romeo Osorio-Hernandez, a native and citizen of Guatemala,
seeks review of the Board of Immigration Appeals (BIA) decision dismissing
his appeal from the immigration judge’s denial of his motion to reopen the
removal proceedings and to rescind the order of removal entered against him
in absentia. We review the denial of a motion to reopen under “a highly
deferential abuse-of-discretion standard.” Gomez-Palacios v. Holder, 560 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60553    Document: 00513036871     Page: 2   Date Filed: 05/08/2015


                                 No. 14-60553

354, 358 (5th Cir. 2009). Applying the substantial evidence test, we will “not
overturn the BIA’s factual findings unless the evidence compels a contrary
conclusion.” Id.
      When, as here, notice has been sent to the most recent address provided,
and it is returned to the immigration court as undeliverable, the alien must
demonstrate that the failure to receive notice was not due to his neglect of his
address obligation. See id. at 361. Osorio-Hernandez argues that he was not
at fault because he did not know that his uncle provided an incorrect address.
An alien’s address obligation is not, however, limited to initially providing his
correct address; if the alien moves or discovers that an incorrect address has
been provided, he has an obligation to provide the immigration court with his
current address information. See id. Although Osorio-Hernandez argued that
he did not discover there was “no such address” until speaking to his attorney,
he did not explain when he learned that it was not his uncle’s address, identify
the correct address, or assert that he had not moved. There is substantial
evidence to support the BIA’s determination that Osorio-Hernandez did not
sufficiently show that his failure to receive actual notice was not due to his
neglect of the address obligation. See id. Accordingly, the BIA had a valid
basis to deny his motion to reopen, and Osorio-Hernandez has not shown that
the BIA abused its discretion.
      To the extent that Osorio-Hernandez argues that the BIA failed to
address his due process argument, this issue addresses a purported legal error
in the BIA’s decision itself, which could have been raised by filing a motion for
reconsideration. See 8 C.F.R. § 1003.2(b). Osorio-Hernandez did not do so.
Consequently, the failure to exhaust this claim is a jurisdictional bar to our
review of the issue. See 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314,
320-21 (5th Cir. 2009).



                                       2
    Case: 14-60553   Document: 00513036871   Page: 3   Date Filed: 05/08/2015


                              No. 14-60553

     Accordingly, the petition for review is DISMISSED in part for lack of
jurisdiction and DENIED in part.




                                    3